EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claim(s) 21, 23-25, 27-28, 41, 43-45, 47-50, 52-55 when taken in the context of the claims as a whole.
At best, the prior art of record, specifically:

Wilder (US 9286935 B1) discloses: a method for operating a device for providing a linked entity (col.7:10-55, col.9:40-50: providing of commands in a text box linked to various program code defining messaging, reminder, etc. actions), comprising:
receiving, via a user interface, a first user input comprising an invocation character and a first character arranged after the invocation character, the invocation character comprising a non-space character (fig.5, col.4:25-col.5:40: user entry is received of “+” invocation character);
in response to receiving the first user input, identifying a plurality of first identification entities relevant to the first character, each first identification entity associated with a different user (fig.5:510: list of distinct emails, hence, associated with a different user);
displaying, via a display, a first auto-complete suggestion list comprising the plurality of first identification entities (fig.5:510);
receiving, via the user interface, a second user input to select selecting one of the plurality of first identification entities of the first auto-complete suggestion list, the selected first identification entity being associated with a first user (fig.5, col.4:60-70: selection of one of the listed entities, causing entry or completion of the selected address, the address associated with a first user);
creating a first linked entity linking the selected first identification entity to program code defining an action involving the first user (col.7:10-55, col.9:40-50: triggering of messages, synchronization of calendars, etc. for the first user); displaying, via the display, the invocation character and first linked entity via the display wherein the displayed first linked entity is arranged after the invocation character (fig.5, col.5:40-55: displaying the invocation  character and the linked entity as entered).	
Gusmorino (US 20050251748 A1) discloses: wherein the linked entity is editable (fig.27, 0145-146: preventing of editing insertion within the linked entity, hence, the linked entity being non-editable) only by entire entity actions (0146: disclosure of entire-entity actions such as dragging)
receiving, via the user interface, a third user input to select selecting the displayed first linked entity (0145: selection via highlighting in the usual way);
in response to receiving the third user input, highlighting the displayed first linked entity in its entirety (0145: selection via highlighting in the usual way).

Raskin (US 8510668 B1) discloses: deleting the first linked entity in its entirety (col.14:47-col.15:15 discloses usual or widely used convention of replacement type deletion, where a deletion performed via highlighting some text and pressing a new character, causing a newly entered character to replace the highlighted text);	while the displayed first linked entity is being highlighted, receiving, via the user interface, a fourth user input comprising a second character (col.14:47-col.15:15: receiving fourth input being a newly entered text after highlighting).

In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claim(s) 21, 41, 49 as a whole. Thus, the claims are allowed over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Liang Li whose telephone number is (303)297-4263(303)297-4263. The examiner can normally be reached on Monday through Friday, 8:00 AM to 5:00 PM MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/LIANG LI/Examiner, Art Unit 2143